Opinion by
Judge Rogers,
The Zoning Hearing Board of the Town of Blooms-burg upheld the refusal of the Town Zoning officer to issue change of use permits to Zeisloft Construction Co., so that the latter might use two single family houses as boarding houses. We affirm the order of the Court of Common Pleas of Columbia County reversing the Zoning Hearing Board’s action and directing the issuance of the permits on the able opinion of the Honorable Jay W. Myers for the court below, docketed at No. 1289 and No. 1290 of 1979 on December 26,1979.
*384Order
And Now, this 9th day of March, 1981, the order of •the Court of Common Pleas of Columbia County to No. 1289 and No. 1290 of 1979 is affirmed.